UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 6-30 Date of reporting period: 07-01-2014 – 06-30-2015 Item 1.Proxy Voting Record. AC Alternatives Equity Market Neutral 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Sondra L. Barbour For For Management 1c Elect Director Thomas 'Tony' K. Brown For For Management 1d Elect Director Vance D. Coffman For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Inge G. Thulin For For Management 1j Elect Director Robert J. Ulrich For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Richard A. Gonzalez For For Management 1.3 Elect Director Glenn F. Tilton For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 18, 2015 Meeting Type: Annual Record Date: APR 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James B. Bachmann For For Management 1b Elect Director Bonnie R. Brooks For For Management 1c Elect Director Terry L. Burman For For Management 1d Elect Director Sarah M. Gallagher For For Management 1e Elect Director Michael E. Greenlees For For Management 1f Elect Director Archie M. Griffin For For Management 1g Elect Director Arthur C. Martinez For For Management 1h Elect Director Charles R. Perrin For For Management 1i Elect Director Stephanie M. Shern For For Management 1j Elect Director Craig R. Stapleton For For Management 2 Provide Proxy Access Right For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Pro-rata Vesting of Equity Awards Against For Shareholder AECOM TECHNOLOGY CORPORATION Ticker: ACM Security ID: 00766T100 Meeting Date: OCT 16, 2014 Meeting Type: Special Record Date: SEP 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 1m Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4A Amend Policy to Disclose Payments to Against Against Shareholder Tax-Exempt Organizations 4B Adopt Share Retention Policy For Against Against Shareholder Senior Executives ALBEMARLE CORPORATION Ticker: ALB Security ID: 012653101 Meeting Date: NOV 14, 2014 Meeting Type: Special Record Date: SEP 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management ALBEMARLE CORPORATION Ticker: ALB Security ID: 012653101 Meeting Date: MAY 05, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Hernandez For For Management 1.2 Elect Director Luther C. Kissam, IV For For Management 1.3 Elect Director Douglas L. Maine For For Management 1.4 Elect Director J. Kent Masters For For Management 1.5 Elect Director Jim W. Nokes For For Management 1.6 Elect Director James J. O'Brien For For Management 1.7 Elect Director Barry W. Perry For For Management 1.8 Elect Director John Sherman, Jr. For For Management 1.9 Elect Director Gerald A. Steiner For For Management 1.10 Elect Director Harriett Tee Taggart For For Management 1.11 Elect Director Alejandro Wolff For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ALCOA INC. Ticker: AA Security ID: 013817101 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: FEB 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kathryn S. Fuller For For Management 1.2 Elect Director L. Rafael Reif For For Management 1.3 Elect Director Patricia F. Russo For For Management 1.4 Elect Director Ernesto Zedillo For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLISON TRANSMISSION HOLDINGS, INC. Ticker: ALSN Security ID: 01973R101 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence E. Dewey For For Management 1.2 Elect Director Thomas W. Rabaut For For Management 1.3 Elect Director Richard V. Reynolds For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: MAY 29, 2015 Meeting Type: Annual Record Date: APR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart L. Bascomb For For Management 1b Elect Director Paul M. Black For For Management 1c Elect Director Dennis H. Chookaszian For For Management 1d Elect Director Michael A. Klayko For For Management 1e Elect Director Anita V. Pramoda For For Management 1f Elect Director David D. Stevens For For Management 1g Elect Director Ralph H. 'Randy' Thurman For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Certificate of Incorporation to For For Management Eliminate Certain Provisions that are No Longer Effective and to Make Other Clerical Changes AMDOCS LIMITED Ticker: DOX Security ID: G02602103 Meeting Date: JAN 28, 2015 Meeting Type: Annual Record Date: DEC 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert A. Minicucci as a Director For For Management 1.2 Elect Adrian Gardner as a Director For For Management 1.3 Elect John T. McLennan as a Director For For Management 1.4 Elect Simon Olswang as a Director For For Management 1.5 Elect Zohar Zisapel as a Director For For Management 1.6 Elect Julian A. Brodsky as a Director For For Management 1.7 Elect Clayton Christensen as a Director For For Management 1.8 Elect Eli Gelman as a Director For For Management 1.9 Elect James S. Kahan as a Director For For Management 1.10 Elect Richard T.C. LeFave as a Director For For Management 1.11 Elect Giora Yaron as a Director For For Management 2 Approve Dividends For For Management 3 Re-approve Stock Option Plan For Against Management 4 Accept Consolidated Financial For For Management Statements and Statutory Reports 5 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner, III For For Management 1.2 Elect Director S. Craig Lindner For For Management 1.3 Elect Director Kenneth C. Ambrecht For For Management 1.4 Elect Director John B. Berding For For Management 1.5 Elect Director Joseph E. (Jeff) For For Management Consolino 1.6 Elect Director Virginia 'Gina' C. For For Management Drosos 1.7 Elect Director James E. Evans For For Management 1.8 Elect Director Terry S. Jacobs For For Management 1.9 Elect Director Gregory G. Joseph For For Management 1.10 Elect Director William W. Verity For For Management 1.11 Elect Director John I. Von Lehman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director W. Don Cornwell For For Management 1b Elect Director Peter R. Fisher For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director Peter D. Hancock For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director George L. Miles, Jr. For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Greg C. Garland For For Management 1.8 Elect Director Rebecca M. Henderson For For Management 1.9 Elect Director Frank C. Herringer For For Management 1.10 Elect Director Tyler Jacks For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Ronald D. Sugar For For Management 1.13 Elect Director R. Sanders Williams For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Amend Executive Incentive Bonus Plan For Against Management ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Anthony R. Chase For For Management 1.1b Elect Director Kevin P. Chilton For For Management 1.1c Elect Director H. Paulett Eberhart For For Management 1.1d Elect Director Peter J. Fluor For For Management 1.1e Elect Director Richard L. George For For Management 1.1f Elect Director Joseph W. Gorder For For Management 1.1g Elect Director John R. Gordon For For Management 1.1h Elect Director Mark C. McKinley For For Management 1.1i Elect Director Eric D. Mullins For For Management 1.1j Elect Director R. A. Walker For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Access Right Against For Shareholder 5 Report on Plans to Address Stranded Against Against Shareholder Carbon Asset Risks ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Mollie Hale Carter For For Management 1.3 Elect Director Terrell K. Crews For For Management 1.4 Elect Director Pierre Dufour For For Management 1.5 Elect Director Donald E. Felsinger For For Management 1.6 Elect Director Juan R. Luciano For For Management 1.7 Elect Director Antonio Maciel Neto For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Francisco Sanchez For For Management 1.11 Elect Director Daniel Shih For For Management 1.12 Elect Director Kelvin R. Westbrook For For Management 1.13 Elect Director Patricia A. Woertz For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder ARRIS GROUP, INC. Ticker: ARRS Security ID: 04270V106 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex B. Best For For Management 1.2 Elect Director Harry L. Bosco For For Management 1.3 Elect Director J. Timothy Bryan For For Management 1.4 Elect Director James A. Chiddix For For Management 1.5 Elect Director Andrew T. Heller For For Management 1.6 Elect Director Jeong H. Kim For For Management 1.7 Elect Director Robert J. Stanzione For For Management 1.8 Elect Director Doreen A. Toben For For Management 1.9 Elect Director Debora J. Wilson For For Management 1.10 Elect Director David A. Woodle For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management ARTISAN PARTNERS ASSET MANAGEMENT INC. Ticker: APAM Security ID: 04316A108 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew R. Barger For For Management 1.2 Elect Director Seth W. Brennan For For Management 1.3 Elect Director Eric R. Colson For For Management 1.4 Elect Director Tench Coxe For For Management 1.5 Elect Director Stephanie G. DiMarco For For Management 1.6 Elect Director Jeffrey A. Joerres For For Management 1.7 Elect Director Andrew A. Ziegler For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ASHLAND INC. Ticker: ASH Security ID: 044209104 Meeting Date: JAN 29, 2015 Meeting Type: Annual Record Date: DEC 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roger W. Hale For For Management 1b Elect Director Vada O. Manager For For Management 1c Elect Director George A. Schaefer, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management ASPEN INSURANCE HOLDINGS LIMITED Ticker: AHL Security ID: G05384105 Meeting Date: JUL 25, 2014 Meeting Type: Proxy Contest Record Date: JUN 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Blue Card) None 1 Revoke Consent to Request Special For For Shareholder Meeting 2 Revoke Consent to Request a For For Shareholder Court-Ordered Shareholder Meeting to Vote on a Scheme of Arrangement # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card) None 1 Consent to Request Special Meeting For Did Not Vote Shareholder 2 Consent to Request a Court-Ordered For Did Not Vote Shareholder Shareholder Meeting to Vote on a Scheme of Arrangement ASPEN INSURANCE HOLDINGS LIMITED Ticker: AHL Security ID: G05384105 Meeting Date: APR 22, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a.1 Elect Director Glyn Jones For For Management 1a.2 Elect Director Gary Gregg For For Management 1a.3 Elect Director Bret Pearlman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration Auditors ASPEN TECHNOLOGY, INC. Ticker: AZPN Security ID: 045327103 Meeting Date: DEC 04, 2014 Meeting Type: Annual Record Date: OCT 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan C. McArdle For For Management 1.2 Elect Director Simon J. Orebi Gann For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 18, 2014 Meeting Type: Annual Record Date: OCT 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director Linda A. Goodspeed For For Management 1.3 Elect Director Sue E. Gove For For Management 1.4 Elect Director Earl G. Graves, Jr. For For Management 1.5 Elect Director Enderson Guimaraes For For Management 1.6 Elect Director J. R. Hyde, III For For Management 1.7 Elect Director D. Bryan Jordan For For Management 1.8 Elect Director W. Andrew McKenna For For Management 1.9 Elect Director George R. Mrkonic, Jr. For For Management 1.10 Elect Director Luis P. Nieto For For Management 1.11 Elect Director William C. Rhodes, III For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Political Contributions Against Against Shareholder AVON PRODUCTS, INC. Ticker: AVP Security ID: 054303102 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas R. Conant For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director Nancy Killefer For For Management 1.5 Elect Director Susan J. Kropf For For Management 1.6 Elect Director Maria Elena Lagomasino For For Management 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Helen McCluskey For For Management 1.9 Elect Director Sheri McCoy For For Management 1.10 Elect Director Charles H. Noski For For Management 1.11 Elect Director Gary M. Rodkin For For Management 1.12 Elect Director Paula Stern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Adopt Proxy Access Right Against For Shareholder BALL CORPORATION Ticker: BLL Security ID: 058498106 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For Withhold Management 1.2 Elect Director Michael J. Cave For Withhold Management 1.3 Elect Director R. David Hoover For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors BARRICK GOLD CORPORATION Ticker: ABX Security ID: 067901108 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. William D. Birchall For For Management 1.2 Elect Director Gustavo Cisneros For For Management 1.3 Elect Director J. Michael Evans For For Management 1.4 Elect Director Ned Goodman For For Management 1.5 Elect Director Brian L. Greenspun For For Management 1.6 Elect Director J. Brett Harvey For For Management 1.7 Elect Director Nancy H.O. Lockhart For For Management 1.8 Elect Director Dambisa Moyo For For Management 1.9 Elect Director Anthony Munk For For Management 1.10 Elect Director C. David Naylor For For Management 1.11 Elect Director Steven J. Shapiro For For Management 1.12 Elect Director John L. Thornton For For Management 1.13 Elect Director Ernie L. Thrasher For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For Against Management Compensation Approach BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 27, 2015 Meeting Type: Annual Record Date: DEC 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Gary A. Mecklenburg For For Management 1.10 Elect Director James F. Orr For For Management 1.11 Elect Director Willard J. Overlock, Jr. For For Management 1.12 Elect Director Claire Pomeroy For For Management 1.13 Elect Director Rebecca W. Rimel For For Management 1.14 Elect Director Bertram L. Scott For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Animal Testing and Plans for Against Against Shareholder Improving Welfare BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 09, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director Lisa M. Caputo For For Management 1c Elect Director J. Patrick Doyle For For Management 1d Elect Director Russell P. Fradin For For Management 1e Elect Director Kathy J. Higgins Victor For For Management 1f Elect Director Hubert Joly For For Management 1g Elect Director David W. Kenny For For Management 1h Elect Director Thomas L. 'Tommy' For For Management Millner 1i Elect Director Gerard R. Vittecoq For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director David J. Campisi For For Management 1.3 Elect Director James R. Chambers For For Management 1.4 Elect Director Marla C. Gottschalk For For Management 1.5 Elect Director Cynthia T. Jamison For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Nancy A. Reardon For For Management 1.8 Elect Director Wendy L. Schoppert For For Management 1.9 Elect Director Russell E. Solt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Proxy Access Right For For Management BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis Drapeau For For Management 1.2 Elect Director Robert M. Malchione For For Management 2 Ratify KPMG LLP as Auditors For For Management BIOGEN INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander J. Denner For For Management 1.2 Elect Director Caroline D. Dorsa For For Management 1.3 Elect Director Nancy L. Leaming For For Management 1.4 Elect Director Richard C. Mulligan For For Management 1.5 Elect Director Robert W. Pangia For For Management 1.6 Elect Director Stelios Papadopoulos For For Management 1.7 Elect Director Brian S. Posner For For Management 1.8 Elect Director Eric K. Rowinsky For For Management 1.9 Elect Director George A. Scangos For For Management 1.10 Elect Director Lynn Schenk For For Management 1.11 Elect Director Stephen A. Sherwin For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Non-Employee Director Omnibus For For Management Stock Plan BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert J. Finocchio, Jr. For For Management 1b Elect Director Nancy H. Handel For For Management 1c Elect Director Eddy W. Hartenstein For For Management 1d Elect Director Maria M. Klawe For For Management 1e Elect Director John E. Major For For Management 1f Elect Director Scott A. McGregor For For Management 1g Elect Director William T. Morrow For For Management 1h Elect Director Henry Samueli For For Management 1i Elect Director Robert E. Switz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 07, 2015 Meeting Type: Annual Record Date: FEB 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato A. DiPentima For Against Management 1.4 Elect Director Alan L. Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director Dave House For Against Management 1.7 Elect Director L. William (Bill) Krause For Against Management 1.8 Elect Director David E. Roberson For For Management 1.9 Elect Director Sanjay Vaswani For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Non-Employee Director Omnibus For For Management Stock Plan 5 Ratify KPMG LLP as Auditors For For Management 6 Claw-back of Payments under Against Against Shareholder Restatements BRUKER CORPORATION Ticker: BRKR Security ID: 116794108 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc A. Kastner For For Management 1.2 Elect Director Gilles J. Martin For For Management 1.3 Elect Director Richard D. Kniss For For Management 1.4 Elect Director Joerg C. Laukien For For Management 1.5 Elect Director William A. Linton For For Management 1.6 Elect Director Chris van Ingen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Andrew Ferrier as Director For For Management 1.2 Elect Kathleen Hyle as Director For For Management 1.3 Elect John E. McGlade as Director For For Management 2 Ratify Deloitte & Touche LLP s Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Adopt Goals to Reduce Deforestation in Against Against Shareholder Supply Chain C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 15, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Barrett For For Management 1.2 Elect Director Marc C. Breslawsky For For Management 1.3 Elect Director Herbert L. Henkel For For Management 1.4 Elect Director John C. Kelly For For Management 1.5 Elect Director David F. Melcher For For Management 1.6 Elect Director Gail K. Naughton For For Management 1.7 Elect Director Timothy M. Ring For For Management 1.8 Elect Director Tommy G. Thompson For For Management 1.9 Elect Director John H. Weiland For For Management 1.10 Elect Director Anthony Welters For For Management 1.11 Elect Director Tony L. White For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Sustainability, Including Against Against Shareholder GHG Goals 6 Require Independent Board Chairman Against Against Shareholder CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: JUL 30, 2014 Meeting Type: Annual Record Date: JUN 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Jens Alder For For Management 1B Elect Director Raymond J. Bromark For For Management 1C Elect Director Gary J. Fernandes For For Management 1D Elect Director Michael P. Gregoire For For Management 1E Elect Director Rohit Kapoor For For Management 1F Elect Director Kay Koplovitz For For Management 1G Elect Director Christopher B. Lofgren For For Management 1H Elect Director Richard Sulpizio For For Management 1I Elect Director Laura S. Unger For For Management 1J Elect Director Arthur F. Weinbach For For Management 1K Elect Director Renato (Ron) Zambonini For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CABLEVISION SYSTEMS CORPORATION Ticker: CVC Security ID: 12686C109 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph J. Lhota For For Management 1.2 Elect Director Thomas V. Reifenheiser For For Management 1.3 Elect Director John R. Ryan For For Management 1.4 Elect Director Steven J. Simmons For For Management 1.5 Elect Director Vincent Tese For For Management 1.6 Elect Director Leonard Tow For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management CABOT CORPORATION Ticker: CBT Security ID: 127055101 Meeting Date: MAR 12, 2015 Meeting Type: Annual Record Date: JAN 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. McGillicuddy For For Management 1.2 Elect Director John F. O'Brien For For Management 1.3 Elect Director Lydia W. Thomas For For Management 1.4 Elect Director Mark S. Wrighton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Non-Employee Director Stock For For Management Award Plan 4 Ratify Deloitte & Touche LLP as For For Management Auditors CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark W. Adams For For Management 1.2 Elect Director Susan L. Bostrom For For Management 1.3 Elect Director James D. Plummer For For Management 1.4 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.5 Elect Director George M. Scalise For For Management 1.6 Elect Director John B. Shoven For For Management 1.7 Elect Director Roger S. Siboni For For Management 1.8 Elect Director Young K. Sohn For For Management 1.9 Elect Director Lip-Bu Tan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management CALPINE CORPORATION Ticker: CPN Security ID: 131347304 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Cassidy For For Management 1.2 Elect Director Jack A. Fusco For For Management 1.3 Elect Director John B. (Thad) Hill, III For For Management 1.4 Elect Director Michael W. Hofmann For For Management 1.5 Elect Director David C. Merritt For For Management 1.6 Elect Director W. Benjamin Moreland For For Management 1.7 Elect Director Robert A. Mosbacher, Jr. For For Management 1.8 Elect Director Denise M. O'Leary For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Amend Omnibus Stock Plan For For Management CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 05, 2014 Meeting Type: Annual Record Date: SEP 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director David P. King For For Management 1.11 Elect Director Richard C. Notebaert For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Report on Political Contributions Against Against Shareholder CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B. D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director Jesse J. Greene, Jr. For For Management 1.5 Elect Director Jon M. Huntsman, Jr. For For Management 1.6 Elect Director Dennis A. Muilenburg For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Debra L. Reed For For Management 1.10 Elect Director Edward B. Rust, Jr. For For Management 1.11 Elect Director Susan C. Schwab For For Management 1.12 Elect Director Miles D. White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Review and Amend Human Rights Policies Against Against Shareholder 7 Amend Policies to Allow Employees to Against Against Shareholder Participate in Political Process with No Retribution CBL & ASSOCIATES PROPERTIES, INC. Ticker: CBL Security ID: 124830100 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles B. Lebovitz For For Management 1.2 Elect Director Stephen D. Lebovitz For For Management 1.3 Elect Director Gary L. Bryenton For For Management 1.4 Elect Director A. Larry Chapman For For Management 1.5 Elect Director Matthew S. Dominski For For Management 1.6 Elect Director John D. Griffith For For Management 1.7 Elect Director Gary J. Nay For For Management 1.8 Elect Director Kathleen M. Nelson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Blum For For Management 1.2 Elect Director Brandon B. Boze For For Management 1.3 Elect Director Curtis F. Feeny For For Management 1.4 Elect Director Bradford M. Freeman For For Management 1.5 Elect Director Michael Kantor For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Robert E. Sulentic For For Management 1.8 Elect Director Laura D. Tyson For For Management 1.9 Elect Director Gary L. Wilson For For Management 1.10 Elect Director Ray Wirta For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael W. Bonney For For Management 1.4 Elect Director Michael D. Casey For For Management 1.5 Elect Director Carrie S. Cox For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Specialty Drug Pricing Risks Against Against Shareholder CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert K. Ditmore For For Management 1.2 Elect Director Frederick H. Eppinger For For Management 1.3 Elect Director David L. Steward For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes CHESAPEAKE ENERGY CORPORATION Ticker: CHK Security ID: 165167107 Meeting Date: MAY 22, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Archie W. Dunham For For Management 1b Elect Director Vincent J. Intrieri For For Management 1c Elect Director Robert D. Lawler For For Management 1d Elect Director John J. Lipinski For For Management 1e Elect Director R. Brad Martin For For Management 1f Elect Director Merrill A. 'Pete' For For Management Miller, Jr. 1g Elect Director Frederic M. Poses For For Management 1h Elect Director Kimberly K. Querrey For For Management 1i Elect Director Louis A. Raspino For For Management 1j Elect Director Thomas L. Ryan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Require Director Nominee with Against Against Shareholder Environmental Experience 5 Report on Capital Expenditure Strategy Against Against Shareholder with Respect to Climate Change Policy 6 Report on Political Contributions Against Against Shareholder 7 Establish Risk Oversight Committee Against Against Shareholder CHIPOTLE MEXICAN GRILL, INC. Ticker: CMG Security ID: 169656105 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Charlesworth For For Management 1.2 Elect Director Kimbal Musk For For Management 1.3 Elect Director Montgomery F. (Monty) For For Management Moran 1.4 Elect Director Patrick J. Flynn For For Management 1.5 Elect Director Steve Ells For For Management 1.6 Elect Director Stephen Gillett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Eliminate Supermajority Vote For For Management Requirement 7 Provide Proxy Access Right For For Management 8 Adopt Proxy Access Right Against Against Shareholder 9 Require Shareholder Approval of Against Against Shareholder Specific Performance Metrics in Equity Compensation Plans 10 Stock Retention/Holding Period Against Against Shareholder 11 Pro-rata Vesting of Equity Awards Against For Shareholder 12 Report on Sustainability, Including Against Against Shareholder Quantitative Goals CHOICE HOTELS INTERNATIONAL, INC. Ticker: CHH Security ID: 169905106 Meeting Date: APR 24, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stewart Bainum, Jr. For For Management 1.3 Elect Director Stephen P. Joyce For For Management 1.4 Elect Director Monte J. M. Koch For For Management 1.5 Elect Director Liza K. Landsman For For Management 1.6 Elect Director Scott A. Renschler For For Management 1.7 Elect Director Ervin R. Shames For For Management 1.8 Elect Director Gordon A. Smith For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management CINTAS CORPORATION Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 21, 2014 Meeting Type: Annual Record Date: AUG 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald S. Adolph For For Management 1b Elect Director John F. Barrett For For Management 1c Elect Director Melanie W. Barstad For For Management 1d Elect Director Richard T. Farmer For For Management 1e Elect Director Scott D. Farmer For For Management 1f Elect Director James J. Johnson For For Management 1g Elect Director Robert J. Kohlhepp For For Management 1h Elect Director Joseph Scaminace For For Management 1i Elect Director Ronald W. Tysoe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management COMMONWEALTH REIT Ticker: CWH Security ID: 203233101 Meeting Date: JUL 31, 2014 Meeting Type: Annual Record Date: JUN 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sam Zell For For Management 1.2 Elect Director James S. Corl For For Management 1.3 Elect Director Martin L. Edelmen For For Management 1.4 Elect Director Edward A. Glickman For For Management 1.5 Elect Director David Helfand For For Management 1.6 Elect Director Peter Linneman For For Management 1.7 Elect Director James L. Lozier, Jr. For For Management 1.8 Elect Director Mary Jane Robertson For For Management 1.9 Elect Director Kenneth Shea For For Management 1.10 Elect Director Gerald A. Spector For For Management 1.11 Elect Director James A. Star For For Management 2a Amend Charter to Adopt Plurality For For Management Voting in Contested Trustee Elections 2b Amend Charter to Lower the General For For Management Shareholder Voting Standard 2c Amend Charter to Require Majority Vote For For Management for a Transfer of All or Substantially All Assets 2d Approve Director Liability and For For Management Indemnification 2e Amend Charter to Eliminate the For For Management Obligation of Shareholders to Indemnify the Company 2f Amend Charter to Eliminate the For For Management External Advisor Provisions 2g Amend Charter to Align Related Party For For Management Transaction Requirements with Maryland Law 2h Amend Charter to Increase Flexibility For For Management in Scheduling Annual Meetings 2i Amend Charter to Increase Flexibility For For Management in Approval of Investments 2j Amend Charter to Increase Flexibility For For Management in Structuring Board Committees 2k Amendment to Increase the Shareholder For For Management Voting Requirement for Certain Successor Restructurings 2l Amend Charter to Eliminate the Board's For For Management Ability to Remove a Trustee 2m Provide Right to Act by Written Consent For For Management 2n Amend Charter Conforming Changes and For For Management Other Immaterial Modifications 3a Declassify the Board of Directors For For Management 3b Reduce Supermajority Vote Requirement For For Management 3c Amend Charter to Require Majority Vote For For Management for Charter Amendments 3d Amend Charter to Remove Voting For For Management Standard for Combinations with 10% Shareholders 3e Approve Increase in Size of Board For For Management 3f Amend Charter to Install Revised REIT For For Management Ownership Limitation Provisions 3g Amend Charter to Broaden Investment For For Management Policy 4 Reimburse Proxy Contest Expenses For For Management 5 Ratify Auditors For For Management COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 13, 2014 Meeting Type: Annual Record Date: JUN 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Barram For For Management 1b Elect Director Erik Brynjolfsson For For Management 1c Elect Director Rodney F. Chase For For Management 1d Elect Director Bruce B. Churchill For For Management 1e Elect Director Nancy Killefer For For Management 1f Elect Director J. Michael Lawrie For For Management 1g Elect Director Brian P. MacDonald For For Management 1h Elect Director Sean O'Keefe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Blair For For Management 1.2 Elect Director Stephanie A. Burns For Against Management 1.3 Elect Director John A. Canning, Jr. For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Robert F. Cummings, Jr. For Against Management 1.6 Elect Director James B. Flaws For For Management 1.7 Elect Director Deborah A. Henretta For For Management 1.8 Elect Director Daniel P. Huttenlocher For For Management 1.9 Elect Director Kurt M. Landgraf For For Management 1.10 Elect Director Kevin J. Martin For For Management 1.11 Elect Director Deborah D. Rieman For For Management 1.12 Elect Director Hansel E. Tookes II For For Management 1.13 Elect Director Wendell P. Weeks For For Management 1.14 Elect Director Mark S. Wrighton For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Holy Land Principles Against Against Shareholder CRACKER BARREL OLD COUNTRY STORE, INC. Ticker: CBRL Security ID: 22410J106 Meeting Date: NOV 13, 2014 Meeting Type: Annual Record Date: SEP 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Bradford For For Management 1.2 Elect Director Thomas H. Barr For For Management 1.3 Elect Director Sandra B. Cochran For For Management 1.4 Elect Director Glenn A. Davenport For For Management 1.5 Elect Director Richard J. Dobkin For For Management 1.6 Elect Director Norman E. Johnson For For Management 1.7 Elect Director William W. McCarten For For Management 1.8 Elect Director Coleman H. Peterson For For Management 1.9 Elect Director Andrea M. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CREDIT ACCEPTANCE CORPORATION Ticker: CACC Security ID: 225310101 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald A. Foss For For Management 1.2 Elect Director Glenda J. Flanagan For For Management 1.3 Elect Director Brett A. Roberts For For Management 1.4 Elect Director Thomas N. Tryforos For For Management 1.5 Elect Director Scott J. Vassalluzzo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: MAR 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For For Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For For Management 1.6 Elect Director James H. Miller For For Management 1.7 Elect Director Josef M. Muller For For Management 1.8 Elect Director Thomas A. Ralph For For Management 1.9 Elect Director Caesar F. Sweitzer For For Management 1.10 Elect Director Jim L. Turner For For Management 1.11 Elect Director William S. Urkiel For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director Robert J. Bernhard For For Management 3 Elect Director Franklin R. Chang Diaz For For Management 4 Elect Director Bruno V. Di Leo Allen For For Management 5 Elect Director Stephen B. Dobbs For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Thomas J. Lynch For For Management 9 Elect Director William I. Miller For For Management 10 Elect Director Georgia R. Nelson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 13 Require Independent Board Chairman Against Against Shareholder CVR ENERGY, INC. Ticker: CVI Security ID: 12662P108 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bob G. Alexander For For Management 1.2 Elect Director SungHwan Cho For Withhold Management 1.3 Elect Director Carl C. Icahn For Withhold Management 1.4 Elect Director Andrew Langham For Withhold Management 1.5 Elect Director John J. Lipinski For Withhold Management 1.6 Elect Director Courtney Mather For Withhold Management 1.7 Elect Director Stephen Mongillo For Withhold Management 1.8 Elect Director Andrew Roberto For Withhold Management 1.9 Elect Director James M. Strock For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DANA HOLDING CORPORATION Ticker: DAN Security ID: 235825205 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virginia A. Kamsky For For Management 1.2 Elect Director Terrence J. Keating For For Management 1.3 Elect Director R. Bruce McDonald For For Management 1.4 Elect Director Joseph C. Muscari For For Management 1.5 Elect Director Mark A. Schulz For For Management 1.6 Elect Director Keith E. Wandell For For Management 1.7 Elect Director Roger J. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: MAR 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director C.E. Mayberry McKissack For For Management 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Thomas J. Reddin For For Management 1.9 Elect Director Martyn R. Redgrave For For Management 1.10 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DENBURY RESOURCES INC. Ticker: DNR Security ID: 247916208 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wieland F. Wettstein For For Management 1.2 Elect Director Michael B. Decker For For Management 1.3 Elect Director John P. Dielwart For For Management 1.4 Elect Director Gregory L. McMichael For For Management 1.5 Elect Director Kevin O. Meyers For For Management 1.6 Elect Director Phil Rykhoek For For Management 1.7 Elect Director Randy Stein For For Management 1.8 Elect Director Laura A. Sugg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DEVRY EDUCATION GROUP INC. Ticker: DV Security ID: 251893103 Meeting Date: NOV 06, 2014 Meeting Type: Annual Record Date: SEP 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher B. Begley For For Management 1.2 Elect Director David S. Brown For For Management 1.3 Elect Director Fernando Ruiz For For Management 1.4 Elect Director Lisa W. Wardell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DEXCOM, INC. Ticker: DXCM Security ID: 252131107 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: APR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Terrance H. Gregg For For Management 1b Elect Director Kevin Sayer For For Management 1c Elect Director Nicholas Augustinos For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Qualified Employee Stock For For Management Purchase Plan DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 16, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 03, 2015 Meeting Type: Annual Record Date: DEC 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Yeaman For For Management 1.2 Elect Director Peter Gotcher For For Management 1.3 Elect Director Micheline Chau For For Management 1.4 Elect Director David Dolby For For Management 1.5 Elect Director Nicholas Donatiello, Jr. For For Management 1.6 Elect Director Bill Jasper For For Management 1.7 Elect Director Simon Segars For For Management 1.8 Elect Director Roger Siboni For For Management 1.9 Elect Director Avadis Tevanian, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Giannella Alvarez For For Management 1.2 Elect Director Robert E. Apple For For Management 1.3 Elect Director Louis P. Gignac For For Management 1.4 Elect Director David J. Illingworth For For Management 1.5 Elect Director Brian M. Levitt For For Management 1.6 Elect Director David G. Maffucci For For Management 1.7 Elect Director Domenic Pilla For For Management 1.8 Elect Director Robert J. Steacy For For Management 1.9 Elect Director Pamela B. Strobel For For Management 1.10 Elect Director Denis Turcotte For For Management 1.11 Elect Director John D. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E. Alexander For For Management 1b Elect Director Antonio Carrillo For For Management 1c Elect Director Pamela H. Patsley For For Management 1d Elect Director Joyce M. Roche For For Management 1e Elect Director Ronald G. Rogers For For Management 1f Elect Director Wayne R. Sanders For For Management 1g Elect Director Dunia A. Shive For For Management 1h Elect Director M. Anne Szostak For For Management 1i Elect Director Larry D. Young For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers 5 Report on Human Rights Risks is Sugar Against Against Shareholder Supply Chain DRIL-QUIP, INC. Ticker: DRQ Security ID: 262037104 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L. H. Dick Robertson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DUPONT FABROS TECHNOLOGY, INC. Ticker: DFT Security ID: 26613Q106 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Coke For For Management 1.2 Elect Director Lammot J. du Pont For For Management 1.3 Elect Director Thomas D. Eckert For For Management 1.4 Elect Director Christopher P. Eldredge For For Management 1.5 Elect Director Hossein Fateh For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Mary M. Styer For For Management 1.8 Elect Director John T. Roberts, Jr. For For Management 1.9 Elect Director John H. Toole For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 05, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Molly Campbell For For Management 1.2 Elect Director Iris S. Chan For For Management 1.3 Elect Director Rudolph I. Estrada For For Management 1.4 Elect Director Julia S. Gouw For For Management 1.5 Elect Director Paul H. Irving For For Management 1.6 Elect Director John M. Lee For For Management 1.7 Elect Director Herman Y. Li For For Management 1.8 Elect Director Jack C. Liu For For Management 1.9 Elect Director Dominic Ng For For Management 1.10 Elect Director Keith W. Renken For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Humberto P. Alfonso For For Management 1.2 Elect Director Gary E. Anderson For For Management 1.3 Elect Director Brett D. Begemann For For Management 1.4 Elect Director Michael P. Connors For For Management 1.5 Elect Director Mark J. Costa For For Management 1.6 Elect Director Stephen R. Demeritt For For Management 1.7 Elect Director Robert M. Hernandez For For Management 1.8 Elect Director Julie F. Holder For For Management 1.9 Elect Director Renee J. Hornbaker For For Management 1.10 Elect Director Lewis M. Kling For For Management 1.11 Elect Director David W. Raisbeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fred D. Anderson For For Management 1b Elect Director Anthony J. Bates For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Jonathan Christodoro For For Management 1e Elect Director Scott D. Cook For For Management 1f Elect Director John J. Donahoe For For Management 1g Elect Director David W. Dorman For For Management 1h Elect Director Bonnie S. Hammer For For Management 1i Elect Director Gail J. McGovern For For Management 1j Elect Director Kathleen C. Mitic For For Management 1k Elect Director David M. Moffett For For Management 1l Elect Director Pierre M. Omidyar For For Management 1m Elect Director Thomas J. Tierney For For Management 1n Elect Director Perry M. Traquina For For Management 1o Elect Director Frank D. Yeary For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Provide Right to Act by Written Consent Against For Shareholder 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Gender Pay Gap Against Against Shareholder EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 11, 2015 Meeting Type: Annual Record Date: APR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John W. Altmeyer For For Management 1b Elect Director Stephen W. Bershad For For Management 1c Elect Director David A.B. Brown For For Management 1d Elect Director Larry J. Bump For For Management 1e Elect Director Anthony J. Guzzi For For Management 1f Elect Director Richard F. Hamm, Jr. For For Management 1g Elect Director David H. Laidley For For Management 1h Elect Director Frank T. MacInnis For For Management 1i Elect Director Jerry E. Ryan For For Management 1j Elect Director Michael T. Yonker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 03, 2015 Meeting Type: Annual Record Date: NOV 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. F. Golden For For Management 1.2 Elect Director W. R. Johnson For For Management 1.3 Elect Director C. Kendle For For Management 1.4 Elect Director J. S. Turley For For Management 1.5 Elect Director A. A. Busch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Report on Sustainability, Including Against Against Shareholder GHG Goals 7 Report on Political Contributions Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29266R108 Meeting Date: JAN 26, 2015 Meeting Type: Annual Record Date: NOV 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bill G. Armstrong For For Management 1.2 Elect Director J. Patrick Mulcahy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Sustainable Palm Oil Policy Against Against Shareholder ENTERGY CORPORATION Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen S. Bateman For For Management 1b Elect Director Patrick J. Condon For For Management 1c Elect Director Leo P. Denault For For Management 1d Elect Director Kirkland H. Donald For For Management 1e Elect Director Gary W. Edwards For For Management 1f Elect Director Alexis M. Herman For For Management 1g Elect Director Donald C. Hintz For For Management 1h Elect Director Stuart L. Levenick For For Management 1i Elect Director Blanche L. Lincoln For For Management 1j Elect Director Karen A. Puckett For For Management 1k Elect Director W. J. 'Billy' Tauzin For For Management 1l Elect Director Steven V. Wilkinson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For Against Management 6 Include Carbon Reduction as a Against Against Shareholder Performance Measure for Senior Executive Compensation EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Janet F. Clark For For Management 1.1b Elect Director Charles R. Crisp For For Management 1.1c Elect Director James C. Day For For Management 1.1d Elect Director H. Leighton Steward For For Management 1.1e Elect Director Donald F. Textor For For Management 1.1f Elect Director William R. Thomas For For Management 1.1g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder 5 Report on Methane Emissions Management Against Against Shareholder and Reduction Targets EQUITY LIFESTYLE PROPERTIES, INC. Ticker: ELS Security ID: 29472R108 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip Calian For For Management 1.2 Elect Director David Contis For For Management 1.3 Elect Director Thomas Dobrowski For For Management 1.4 Elect Director Thomas Heneghan For For Management 1.5 Elect Director Marguerite Nader For For Management 1.6 Elect Director Sheli Rosenberg For For Management 1.7 Elect Director Howard Walker For For Management 1.8 Elect Director Gary Waterman For For Management 1.9 Elect Director William Young For For Management 1.10 Elect Director Samuel Zell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ESSENT GROUP LTD. Ticker: ESNT Security ID: G3198U102 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aditya Dutt For For Management 1.2 Elect Director Roy J. Kasmar For For Management 1.3 Elect Director Andrew Turnbull For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration EVERBANK FINANCIAL CORP Ticker: EVER Security ID: 29977G102 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Clements For For Management 1.2 Elect Director Merrick R. Kleeman For For Management 1.3 Elect Director W. Radford Lovett, II For For Management 1.4 Elect Director Arrington H. Mixon For For Management 1.5 Elect Director Scott M. Stuart For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management EVERCORE PARTNERS INC. Ticker: EVR Security ID: 29977A105 Meeting Date: JUN 08, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger C. Altman For For Management 1.2 Elect Director Richard I. Beattie For For Management 1.3 Elect Director Francois de Saint Phalle For For Management 1.4 Elect Director Gail B. Harris For For Management 1.5 Elect Director Curt Hessler For For Management 1.6 Elect Director Robert B. Millard For Withhold Management 1.7 Elect Director Willard J. Overlock, Jr. For For Management 1.8 Elect Director Ralph L. Schlosstein For For Management 1.9 Elect Director William J. Wheeler For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 16, 2015 Meeting Type: Annual Record Date: APR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George 'Skip' Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For For Management 1.5 Elect Director Craig A. Jacobson For For Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For For Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Ernst & Young LLP as Auditors For For Management FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC. Ticker: FCS Security ID: 303726103 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles P. Carinalli For For Management 1.2 Elect Director Randy W. Carson For For Management 1.3 Elect Director Terry A. Klebe For For Management 1.4 Elect Director Anthony Lear For For Management 1.5 Elect Director Catherine P. Lego For For Management 1.6 Elect Director Kevin J. McGarity For For Management 1.7 Elect Director Bryan R. Roub For For Management 1.8 Elect Director Ronald W. Shelly For For Management 1.9 Elect Director Mark S. Thompson For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify KPMG LLP as Auditors For For Management FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: 320517105 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Carter For For Management 1.2 Elect Director John C. Compton For For Management 1.3 Elect Director Mark A. Emkes For For Management 1.4 Elect Director Corydon J. Gilchrist For For Management 1.5 Elect Director Vicky B. Gregg For For Management 1.6 Elect Director D. Bryan Jordan For For Management 1.7 Elect Director R. Brad Martin For For Management 1.8 Elect Director Scott M. Niswonger For For Management 1.9 Elect Director Vicki R. Palmer For For Management 1.10 Elect Director Colin V. Reed For For Management 1.11 Elect Director Cecelia D. Stewart For For Management 1.12 Elect Director Luke Yancy, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management FMC TECHNOLOGIES, INC. Ticker: FTI Security ID: 30249U101 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mike R. Bowlin For For Management 1b Elect Director Clarence P. Cazalot, Jr. For For Management 1c Elect Director Eleazar de Carvalho For For Management Filho 1d Elect Director C. Maury Devine For For Management 1e Elect Director Claire S. Farley For For Management 1f Elect Director John T. Gremp For For Management 1g Elect Director Thomas M. Hamilton For For Management 1h Elect Director Peter Mellbye For For Management 1i Elect Director Joseph H. Netherland For For Management 1j Elect Director Peter Oosterveer For For Management 1k Elect Director Richard A. Pattarozzi For For Management 1l Elect Director James M. Ringler For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maxine Clark For For Management 1b Elect Director Alan D. Feldman For For Management 1c Elect Director Jarobin Gilbert Jr. For For Management 1d Elect Director Richard A. Johnson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FORUM ENERGY TECHNOLOGIES, INC. Ticker: FET Security ID: 34984V100 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael McShane For For Management 1.2 Elect Director Terence M. O ' Toole For For Management 1.3 Elect Director Louis A. Raspino For For Management 1.4 Elect Director John Schmitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors FOSSIL GROUP, INC. Ticker: FOSL Security ID: 34988V106 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elaine B. Agather For For Management 1.2 Elect Director Jeffrey N. Boyer For For Management 1.3 Elect Director William B. Chiasson For For Management 1.4 Elect Director Kosta N. Kartsotis For For Management 1.5 Elect Director Diane L. Neal For For Management 1.6 Elect Director Thomas M. Nealon For For Management 1.7 Elect Director Mark D. Quick For For Management 1.8 Elect Director Elysia Holt Ragusa For For Management 1.9 Elect Director Jal S. Shroff For For Management 1.10 Elect Director James E. Skinner For For Management 1.11 Elect Director James M. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 11, 2015 Meeting Type: Annual Record Date: JAN 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter K. Barker For For Management 1b Elect Director Mariann Byerwalter For For Management 1c Elect Director Charles E. Johnson For For Management 1d Elect Director Gregory E. Johnson For For Management 1e Elect Director Rupert H. Johnson, Jr. For For Management 1f Elect Director Mark C. Pigott For For Management 1g Elect Director Chutta Ratnathicam For For Management 1h Elect Director Laura Stein For For Management 1i Elect Director Seth H. Waugh For For Management 1j Elect Director Geoffrey Y. Yang For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management FREESCALE SEMICONDUCTOR, LTD. Ticker: FSL Security ID: G3727Q101 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Krishnan Balasubramanian For For Management 1.2 Elect Director Chinh E. Chu For Withhold Management 1.3 Elect Director D. Mark Durcan For For Management 1.4 Elect Director Daniel J. Heneghan For For Management 1.5 Elect Director Thomas H. Lister For Withhold Management 1.6 Elect Director Gregg A. Lowe For Withhold Management 1.7 Elect Director Joanne M. Maguire For For Management 1.8 Elect Director John W. Marren For Withhold Management 1.9 Elect Director James A. Quella For Withhold Management 1.10 Elect Director Peter Smitham For Withhold Management 1.11 Elect Director Gregory L. Summe For For Management 1.12 Elect Director Claudius E. Watts, IV For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For Against Management GAMING AND LEISURE PROPERTIES, INC. Ticker: GLPI Security ID: 36467J108 Meeting Date: JUN 18, 2015 Meeting Type: Annual Record Date: APR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley R. Edens For For Management 1.2 Elect Director David A. Handler For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 05, 2015 Meeting Type: Annual Record Date: APR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Donald H. Eller For For Management 5.2 Elect Director Joseph J. Hartnett For For Management 5.3 Elect Director Min H. Kao For For Management 5.4 Elect Director Charles W. Peffer For For Management 5.5 Elect Director Clifton A. Pemble For For Management 5.6 Elect Director Thomas P. Poberezny For For Management 6 Elect Min Kao as Board Chairman For For Management 7.1 Appoint Donald H. Eller as Member of For For Management the Compensation Committee 7.2 Appoint Joseph J. Hartnett as Member For For Management of the Compensation Committee 7.3 Appoint Charles W. Peffer as Member of For For Management the Compensation Committee 7.4 Appoint Thomas P. Poberezny as Member For For Management of the Compensation Committee 8 Designate Reiss + Preuss LLP as For For Management Independent Proxy 9 Ratify Ernst & Young LLP as Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Fiscal Year 2016 Maximum For For Management Aggregate Compensation for the Executive Management 12 Approve Maximum Aggregate Compensation For For Management for the Board of Directors for the Period Between the 2015 AGM and the 2016 AGM 13 Amend Qualified Employee Stock For For Management Purchase Plan GENERAC HOLDINGS INC. Ticker: GNRC Security ID: 368736104 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert D. Dixon For For Management 1.2 Elect Director David A. Ramon For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENTEX CORPORATION Ticker: GNTX Security ID: 371901109 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Bauer For For Management 1.2 Elect Director Gary Goode For For Management 1.3 Elect Director Pete Hoekstra For For Management 1.4 Elect Director James Hollars For For Management 1.5 Elect Director John Mulder For For Management 1.6 Elect Director Mark Newton For For Management 1.7 Elect Director Richard Schaum For For Management 1.8 Elect Director Frederick Sotok For For Management 1.9 Elect Director James Wallace For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Restricted Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan GRAPHIC PACKAGING HOLDING COMPANY Ticker: GPK Security ID: 388689101 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Carrico For For Management 1.2 Elect Director Philip R. Martens For For Management 1.3 Elect Director Lynn A. Wentworth For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 03, 2014 Meeting Type: Annual Record Date: OCT 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adriane M. Brown For For Management 1b Elect Director John W. Diercksen For For Management 1c Elect Director Ann M. Korologos For For Management 1d Elect Director Edward H. Meyer For For Management 1e Elect Director Dinesh C. Paliwal For For Management 1f Elect Director Kenneth M. Reiss For For Management 1g Elect Director Hellene S. Runtagh For For Management 1h Elect Director Frank S. Sklarsky For For Management 1i Elect Director Gary G. Steel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HCA HOLDINGS, INC. Ticker: HCA Security ID: 40412C101 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Milton Johnson For For Management 1.2 Elect Director Robert J. Dennis For For Management 1.3 Elect Director Nancy-Ann DeParle For For Management 1.4 Elect Director Thomas F. Frist, III For For Management 1.5 Elect Director William R. Frist For For Management 1.6 Elect Director Ann H. Lamont For For Management 1.7 Elect Director Jay O. Light For For Management 1.8 Elect Director Geoffrey G. Meyers For For Management 1.9 Elect Director Michael W. Michelson For For Management 1.10 Elect Director Wayne J. Riley For For Management 1.11 Elect Director John W. Rowe For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HEALTH NET, INC. Ticker: HNT Security ID: 42222G108 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Mary Anne Citrino For For Management 1B Elect Director Theodore F. Craver, Jr. For For Management 1C Elect Director Vicki B. Escarra For For Management 1D Elect Director Gale S. Fitzgerald For For Management 1E Elect Director Jay M. Gellert For For Management 1F Elect Director Roger F. Greaves For For Management 1G Elect Director Douglas M. Mancino For For Management 1H Elect Director George Miller For For Management 1I Elect Director Bruce G. Willison For For Management 1J Elect Director Frederick C. Yeager For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. William Porter For For Management 1.2 Elect Director Anthony Tripodo For For Management 1.3 Elect Director James A. Watt For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HELMERICH & PAYNE, INC. Ticker: HP Security ID: 423452101 Meeting Date: MAR 04, 2015 Meeting Type: Annual Record Date: JAN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William L. Armstrong For For Management 1b Elect Director Randy A. Foutch For For Management 1c Elect Director Hans Helmerich For For Management 1d Elect Director John W. Lindsay For For Management 1e Elect Director Paula Marshall For For Management 1f Elect Director Thomas A. Petrie For For Management 1g Elect Director Donald F. Robillard, Jr. For For Management 1h Elect Director Francis Rooney For For Management 1i Elect Director Edward B. Rust, Jr. For For Management 1j Elect Director John D. Zeglis For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HERMAN MILLER, INC. Ticker: MLHR Security ID: 600544100 Meeting Date: OCT 06, 2014 Meeting Type: Annual Record Date: AUG 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Vermeer Andringa For For Management 1.2 Elect Director J. Barry Griswell For For Management 1.3 Elect Director Brian C. Walker For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HOLOGIC, INC. Ticker: HOLX Security ID: 436440101 Meeting Date: MAR 03, 2015 Meeting Type: Annual Record Date: JAN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan Christodoro For For Management 1.2 Elect Director Sally W. Crawford For For Management 1.3 Elect Director Scott T. Garrett For For Management 1.4 Elect Director David R. LaVance, Jr. For For Management 1.5 Elect Director Nancy L. Leaming For For Management 1.6 Elect Director Lawrence M. Levy For For Management 1.7 Elect Director Stephen P. MacMillan For For Management 1.8 Elect Director Samuel Merksamer For For Management 1.9 Elect Director Christiana Stamoulis For For Management 1.10 Elect Director Elaine S. Ullian For For Management 1.11 Elect Director Wayne Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Submit Severance Agreement Against Against Shareholder (Change-in-Control) to Shareholder Vote 5 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote HOSPITALITY PROPERTIES TRUST Ticker: HPT Security ID: 44106M102 Meeting Date: JUN 01, 2015 Meeting Type: Proxy Contest Record Date: JAN 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Trustee Bruce M. Gans For Did Not Vote Management 1.2 Elect Trustee Adam D. Portnoy For Did Not Vote Management 2 Amend Bylaws to Include Antitakeover For Did Not Vote Management Provision(s) 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1.1 Elect Trustee Bruce M. Gans Against Against Shareholder 1.2 Elect Trustee Adam D. Portnoy Against Against Shareholder 2 Amend Bylaws to Include Antitakeover Against Against Management Provision(s) 3 Advisory Vote to Ratify Named Against For Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors None For Management 5 Amend Bylaws to Opt-Out of For For Shareholder Antitakeover Provision(s) and Require Shareholder Vote to Opt Back In HOST HOTELS & RESORTS, INC. Ticker: HST Security ID: 44107P104 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary L. Baglivo For For Management 1.2 Elect Director Sheila C. Bair For For Management 1.3 Elect Director Terence C. Golden For For Management 1.4 Elect Director Ann McLaughlin Korologos For For Management 1.5 Elect Director Richard E. Marriott For For Management 1.6 Elect Director John B. Morse, Jr. For For Management 1.7 Elect Director Walter C. Rakowich For For Management 1.8 Elect Director Gordon H. Smith For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Vote Requirements to Amend Bylaws Against Against Shareholder HUNTINGTON INGALLS INDUSTRIES, INC. Ticker: HII Security ID: 446413106 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Miller For For Management 1.2 Elect Director C. Michael Petters For For Management 1.3 Elect Director Karl M. von der Heyden For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management IAC/INTERACTIVECORP Ticker: IACI Security ID: 44919P508 Meeting Date: JUN 24, 2015 Meeting Type: Annual Record Date: APR 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edgar Bronfman, Jr. For For Management 1.2 Elect Director Chelsea Clinton For For Management 1.3 Elect Director Sonali De Rycker For For Management 1.4 Elect Director Barry Diller For For Management 1.5 Elect Director Michael D. Eisner For For Management 1.6 Elect Director Bonnie S. Hammer For For Management 1.7 Elect Director Victor A. Kaufman For For Management 1.8 Elect Director Bryan Lourd For For Management 1.9 Elect Director David Rosenblatt For For Management 1.10 Elect Director Alan G. Spoon For For Management 1.11 Elect Director Alexander von For For Management Furstenberg 1.12 Elect Director Richard F. Zannino For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: OCT 24, 2014 Meeting Type: Annual Record Date: SEP 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil Cole For For Management 1.2 Elect Director Barry Emanuel For Withhold Management 1.3 Elect Director Drew Cohen For For Management 1.4 Elect Director F. Peter Cuneo For Withhold Management 1.5 Elect Director Mark Friedman For Withhold Management 1.6 Elect Director James A. Marcum For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation IDACORP, INC. Ticker: IDA Security ID: 451107106 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Darrel T. Anderson For For Management 1.2 Elect Director Thomas Carlile For For Management 1.3 Elect Director Richard J. Dahl For For Management 1.4 Elect Director Ronald W. Jibson For For Management 1.5 Elect Director Judith A. Johansen For For Management 1.6 Elect Director Dennis L. Johnson For For Management 1.7 Elect Director J. LaMont Keen For For Management 1.8 Elect Director Christine King For For Management 1.9 Elect Director Richard J. Navarro For For Management 1.10 Elect Director Robert A. Tinstman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors IHS INC. Ticker: IHS Security ID: 451734107 Meeting Date: APR 08, 2015 Meeting Type: Annual Record Date: FEB 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruann F. Ernst For For Management 1.2 Elect Director Christoph von Grolman For For Management 1.3 Elect Director Richard W. Roedel For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Luis Aranguren-Trellez For For Management 1b Elect Director David B. Fischer For For Management 1c Elect Director Ilene S. Gordon For For Management 1d Elect Director Paul Hanrahan For For Management 1e Elect Director Rhonda L. Jordan For For Management 1f Elect Director Gregory B. Kenny For For Management 1g Elect Director Barbara A. Klein For For Management 1h Elect Director Victoria J. Reich For For Management 1i Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management INTERNATIONAL FLAVORS & FRAGRANCES INC. Ticker: IFF Security ID: 459506101 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Marcello V. Bottoli For For Management 1.1b Elect Director Linda Buck For For Management 1.1c Elect Director Michael L. Ducker For For Management 1.1d Elect Director Roger W. Ferguson, Jr. For For Management 1.1e Elect Director John F. Ferraro For For Management 1.1f Elect Director Andreas Fibig For For Management 1.1g Elect Director Christina Gold For For Management 1.1h Elect Director Henry W. Howell, Jr. For For Management 1.1i Elect Director Katherine M. Hudson For For Management 1.1j Elect Director Dale F. Morrison For For Management 2 Ratify Pricewaterhousecoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management ITRON, INC. Ticker: ITRI Security ID: 465741106 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kirby A. Dyess For For Management 1.2 Elect Director Philip C. Mezey For For Management 1.3 Elect Director Daniel S. Pelino For For Management 1.4 Elect Director Timothy M. Leyden For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management JACK HENRY & ASSOCIATES, INC. Ticker: JKHY Security ID: 426281101 Meeting Date: NOV 13, 2014 Meeting Type: Annual Record Date: SEP 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew C. Flanigan For For Management 1.2 Elect Director Marla K. Shepard For For Management 1.3 Elect Director John F. Prim For For Management 1.4 Elect Director Thomas H. Wilson For For Management 1.5 Elect Director Jacque R. Fiegel For For Management 1.6 Elect Director Thomas A. Wimsett For For Management 1.7 Elect Director Laura G. Kelly For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 24, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Timothy K. Armour For For Management 1.1b Elect Director G. Andrew Cox For For Management 1.1c Elect Director Jeffrey J. Diermeier For For Management 1.1d Elect Director Eugene Flood, Jr. For For Management 1.1e Elect Director J. Richard Fredericks For For Management 1.1f Elect Director Deborah R. Gatzek For For Management 1.1g Elect Director Seiji Inagaki For For Management 1.1h Elect Director Lawrence E. Kochard For For Management 1.1i Elect Director Glenn S. Schafer For For Management 1.1j Elect Director Richard M. Weil For For Management 1.1k Elect Director Billie I. Williamson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management JOHN WILEY & SONS, INC. Ticker: JW.A Security ID: 968223206 Meeting Date: SEP 18, 2014 Meeting Type: Annual Record Date: JUL 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mari J. Baker For For Management 1.2 Elect Director George Bell For For Management 1.3 Elect Director Raymond W. McDaniel, Jr. For For Management 1.4 Elect Director Kalpana Raina For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Stock For For Management Plan 5 Approve Executive Incentive Bonus Plan For For Management 6 Approve Omnibus Stock Plan For Against Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director D. Scott Davis For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director William D. Perez For For Management 1i Elect Director Charles Prince For For Management 1j Elect Director A. Eugene Washington For For Management 1k Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Policy Regarding Overextended Directors Against Against Shareholder 5 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 6 Require Independent Board Chairman Against Against Shareholder JONES LANG LASALLE INCORPORATED Ticker: JLL Security ID: 48020Q107 Meeting Date: MAY 29, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hugo Bague For For Management 1b Elect Director Samuel A. Di Piazza, Jr. For For Management 1c Elect Director Colin Dyer For For Management 1d Elect Director Dame DeAnne Julius For For Management 1e Elect Director Ming Lu For For Management 1f Elect Director Martin H. Nesbitt For For Management 1g Elect Director Sheila A. Penrose For For Management 1h Elect Director Ann Marie Petach For For Management 1i Elect Director Shailesh Rao For For Management 1j Elect Director David B. Rickard For For Management 1k Elect Director Roger T. Staubach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 10, 2015 Meeting Type: Annual Record Date: JAN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward L. Doheny, II For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director Mark J. Gliebe For For Management 1.4 Elect Director John T. Gremp For For Management 1.5 Elect Director John Nils Hanson For For Management 1.6 Elect Director Gale E. Klappa For For Management 1.7 Elect Director Richard B. Loynd For For Management 1.8 Elect Director P. Eric Siegert For For Management 1.9 Elect Director James H. Tate For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Calderoni For For Management 1.2 Elect Director Gary Daichendt For For Management 1.3 Elect Director Kevin DeNuccio For For Management 1.4 Elect Director James Dolce For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Scott Kriens For For Management 1.7 Elect Director Rahul Merchant For For Management 1.8 Elect Director Rami Rahim For For Management 1.9 Elect Director Pradeep Sindhu For For Management 1.10 Elect Director William R. Stensrud For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KIRBY CORPORATION Ticker: KEX Security ID: 497266106 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry E. Davis For For Management 1.2 Elect Director Monte J. Miller For For Management 1.3 Elect Director Joseph H. Pyne For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Other Business None Against Management KLA-TENCOR CORPORATION Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 05, 2014 Meeting Type: Annual Record Date: SEP 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward W. Barnholt For For Management 1.2 Elect Director Robert M. Calderoni For For Management 1.3 Elect Director John T. Dickson For For Management 1.4 Elect Director Emiko Higashi For For Management 1.5 Elect Director Kevin J. Kennedy For For Management 1.6 Elect Director Gary B. Moore For For Management 1.7 Elect Director Robert A. Rango For For Management 1.8 Elect Director Richard P. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KOSMOS ENERGY LTD. Ticker: KOS Security ID: G5315B107 Meeting Date: JUN 03, 2015 Meeting Type: Annual Record Date: APR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew G. Inglis For Withhold Management 1.2 Elect Director Brian F. Maxted For Withhold Management 1.3 Elect Director Richard B. Dearlove For For Management 1.4 Elect Director David I. Foley For Withhold Management 1.5 Elect Director David B. Krieger For Withhold Management 1.6 Elect Director Joseph P. Landy For Withhold Management 1.7 Elect Director Prakash A. Melwani For Withhold Management 1.8 Elect Director Adebayo ('Bayo') O. For For Management Ogunlesi 1.9 Elect Director Chris Tong For For Management 1.10 Elect Director Christopher A. Wright For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management LAMAR ADVERTISING COMPANY Ticker: LAMR Security ID: 512816109 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Maxwell Hamilton For For Management 1.2 Elect Director John E. Koerner, III For For Management 1.3 Elect Director Stephen P. Mumblow For For Management 1.4 Elect Director Thomas V. Reifenheiser For For Management 1.5 Elect Director Anna Reilly For For Management 1.6 Elect Director Kevin P. Reilly, Jr. For For Management 1.7 Elect Director Wendell Reilly For For Management 2 Ratify KPMG LLP as Auditors For For Management LAS VEGAS SANDS CORP. Ticker: LVS Security ID: 517834107 Meeting Date: JUN 04, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jason N. Ader For For Management 1.2 Elect Director Micheline Chau For For Management 1.3 Elect Director Michael A. Leven For For Management 1.4 Elect Director David F. Levi For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LASALLE HOTEL PROPERTIES Ticker: LHO Security ID: 517942108 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: FEB 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey T. Foland For For Management 1.2 Elect Director Darryl Hartley-Leonard For For Management 1.3 Elect Director William S. McCalmont For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 29, 2014 Meeting Type: Annual Record Date: MAY 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Angelica For For Management 1.2 Elect Director Carol Anthony ('John') For For Management Davidson 1.3 Elect Director Barry W. Huff For For Management 1.4 Elect Director Dennis M. Kass For For Management 1.5 Elect Director Cheryl Gordon Krongard For For Management 1.6 Elect Director John V. Murphy For For Management 1.7 Elect Director John H. Myers For For Management 1.8 Elect Director Nelson Peltz For For Management 1.9 Elect Director W. Allen Reed For For Management 1.10 Elect Director Margaret Milner For For Management Richardson 1.11 Elect Director Kurt L. Schmoke For For Management 1.12 Elect Director Joseph A. Sullivan For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Daniel F. Akerson For For Management 1.1b Elect Director Nolan D. Archibald For For Management 1.1c Elect Director Rosalind G. Brewer For For Management 1.1d Elect Director David B. Burritt For For Management 1.1e Elect Director James O. Ellis, Jr. For For Management 1.1f Elect Director Thomas J. Falk For For Management 1.1g Elect Director Marillyn A. Hewson For For Management 1.1h Elect Director Gwendolyn S. King For For Management 1.1i Elect Director James M. Loy For For Management 1.1j Elect Director Joseph W. Ralston For For Management 1.1k Elect Director Anne Stevens For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director John A. Bryant For For Management 1c Elect Director Deirdre P. Connelly For For Management 1d Elect Director Meyer Feldberg For For Management 1e Elect Director Leslie D. Hale For For Management 1f Elect Director Sara Levinson For For Management 1g Elect Director Terry J. Lundgren For For Management 1h Elect Director Joseph Neubauer For For Management 1i Elect Director Joyce M. Roche For For Management 1j Elect Director Paul C. Varga For For Management 1k Elect Director Craig E. Weatherup For For Management 1l Elect Director Marna C. Whittington For For Management 1m Elect Director Annie Young-Scrivner For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MANPOWERGROUP INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cari M. Dominguez For For Management 1.2 Elect Director Jeffrey A. Joerres For For Management 1.3 Elect Director Roberto Mendoza For For Management 1.4 Elect Director Ulice Payne, Jr. For For Management 1.5 Elect Director Jonas Prising For For Management 1.6 Elect Director Paul Read For For Management 1.7 Elect Director Elizabeth P. Sartain For For Management 1.8 Elect Director John R. Walter For For Management 1.9 Elect Director Edward J. Zore For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARRIOTT VACATIONS WORLDWIDE CORPORATION Ticker: VAC Security ID: 57164Y107 Meeting Date: JUN 05, 2015 Meeting Type: Annual Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Melquiades R. Martinez For For Management 1.2 Elect Director Stephen P. Weisz For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASCO CORPORATION Ticker: MAS Security ID: 574599106 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark R. Alexander For For Management 1b Elect Director Richard A. Manoogian For For Management 1c Elect Director John C. Plant For For Management 1d Elect Director Mary Ann Van Lokeren For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MATSON, INC. Ticker: MATX Security ID: 57686G105 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Blake Baird For For Management 1.2 Elect Director Michael J. Chun For For Management 1.3 Elect Director Matthew J. Cox For For Management 1.4 Elect Director Walter A. Dods, Jr. For For Management 1.5 Elect Director Thomas B. Fargo For For Management 1.6 Elect Director Constance H. Lau For For Management 1.7 Elect Director Jeffrey N. Watanabe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 21, 2014 Meeting Type: Annual Record Date: JUN 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Scott C. Donnelly For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Preetha Reddy For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Reduce Supermajority Vote Requirement For For Management for Establishing Range For Board Size 7 Reduce Supermajority Vote Requirement For For Management for Removal of Directors 8 Reduce Supermajority Vote Requirement For For Management for Amendment of Articles MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith L. Barnes For For Management 1.2 Elect Director Peter L. Bonfield For For Management 1.3 Elect Director Gregory K. Hinckley For For Management 1.4 Elect Director Paul A. Mascarenas For For Management 1.5 Elect Director J. Daniel McCranie For For Management 1.6 Elect Director Patrick B. McManus For For Management 1.7 Elect Director Walden C. Rhines For For Management 1.8 Elect Director Jeffrey M. Stafeil For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 26, 2015 Meeting Type: Annual Record Date: MAR 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison, Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Provide Right to Act by Written Consent Against For Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 25, 2014 Meeting Type: Annual Record Date: JUL 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Matthew W. Chapman For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Esther L. Johnson For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MINERALS TECHNOLOGIES INC. Ticker: MTX Security ID: 603158106 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Clark For For Management 1.2 Elect Director John J. Carmola For For Management 1.3 Elect Director Marc E. Robinson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management MOLINA HEALTHCARE, INC. Ticker: MOH Security ID: 60855R100 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Garrey E. Carruthers For For Management 1b Elect Director Daniel Cooperman For For Management 1c Elect Director Frank E. Murray For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management MOOG INC. Ticker: MOG.A Security ID: 615394202 Meeting Date: JAN 07, 2015 Meeting Type: Annual Record Date: NOV 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian J. Lipke For For Management 1.2 Elect Director R. Bradley Lawrence For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management MURPHY USA INC. Ticker: MUSA Security ID: 626755102 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred L. Holliger For For Management 1.2 Elect Director James W. Keyes For For Management 1.3 Elect Director Diane N. Landen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management MYRIAD GENETICS, INC. Ticker: MYGN Security ID: 62855J104 Meeting Date: DEC 04, 2014 Meeting Type: Annual Record Date: OCT 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter Gilbert For For Management 1.2 Elect Director Dennis H. Langer For For Management 1.3 Elect Director Lawrence C. Best For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Clay C. Williams For For Management 1B Elect Director Greg L. Armstrong For For Management 1C Elect Director Robert E. Beauchamp For For Management 1D Elect Director Marcela E. Donadio For For Management 1E Elect Director Ben A. Guill For For Management 1F Elect Director David D. Harrison For For Management 1G Elect Director Roger L. Jarvis For For Management 1H Elect Director Eric L. Mattson For For Management 1I Elect Director Jeffery A. Smisek For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NATIONSTAR MORTGAGE HOLDINGS INC. Ticker: NSM Security ID: 63861C109 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley R. Edens For Withhold Management 1.2 Elect Director Jay Bray For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Stock Appreciation Rights to For For Management Kal Raman NETAPP, INC. Ticker: NTAP Security ID: 64110D104 Meeting Date: SEP 05, 2014 Meeting Type: Annual Record Date: JUL 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas Georgens For For Management 1b Elect Director T. Michael Nevens For For Management 1c Elect Director Jeffry R. Allen For For Management 1d Elect Director Tor R. Braham For For Management 1e Elect Director Alan L. Earhart For For Management 1f Elect Director Gerald Held For For Management 1g Elect Director Kathryn M. Hill For For Management 1h Elect Director George T. Shaheen For For Management 1i Elect Director Robert T. Wall For For Management 1j Elect Director Richard P. Wallace For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Establish Public Policy Board Committee Against Against Shareholder 7 Ratify Auditors For For Management NEW JERSEY RESOURCES CORPORATION Ticker: NJR Security ID: 646025106 Meeting Date: JAN 21, 2015 Meeting Type: Annual Record Date: NOV 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald L. Correll For For Management 1.2 Elect Director M. William Howard, Jr. For For Management 1.3 Elect Director J. Terry Strange For For Management 1.4 Elect Director George R. Zoffinger For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NEWFIELD EXPLORATION COMPANY Ticker: NFX Security ID: 651290108 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lee K. Boothby For For Management 1b Elect Director Pamela J. Gardner For For Management 1c Elect Director John Randolph Kemp, III For For Management 1d Elect Director Steven W. Nance For For Management 1e Elect Director Thomas G. Ricks For For Management 1f Elect Director Juanita M. Romans For For Management 1g Elect Director John W. Schanck For For Management 1h Elect Director J. Terry Strange For For Management 2 Ratify PricewaterhousCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5A Amend Omnibus Stock Plan For For Management 5B Amend Executive Incentive Bonus Plan For For Management 6A Increase Authorized Common Stock For For Management 6B Increase Authorized Preferred Stock For Against Management NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert K. Burgess For For Management 1b Elect Director Tench Coxe For For Management 1c Elect Director Persis S. Drell For For Management 1d Elect Director James C. Gaither For For Management 1e Elect Director Jen-Hsun Huang For For Management 1f Elect Director Dawn Hudson For For Management 1g Elect Director Harvey C. Jones For For Management 1h Elect Director Michael G. McCaffery For For Management 1i Elect Director William J. Miller For For Management 1j Elect Director Mark L. Perry For For Management 1k Elect Director A. Brooke Seawell For For Management 1l Elect Director Mark A. Stevens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 18, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Mary C. Choksi For For Management 1.5 Elect Director Robert Charles Clark For For Management 1.6 Elect Director Leonard S. Coleman, Jr. For For Management 1.7 Elect Director Errol M. Cook For For Management 1.8 Elect Director Susan S. Denison For For Management 1.9 Elect Director Michael A. Henning For For Management 1.10 Elect Director John R. Murphy For For Management 1.11 Elect Director John R. Purcell For For Management 1.12 Elect Director Linda Johnson Rice For For Management 1.13 Elect Director Gary L. Roubos For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Employment Diversity Report Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder ON SEMICONDUCTOR CORPORATION Ticker: ON Security ID: 682189105 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Atsushi Abe For For Management 1.2 Elect Director Curtis J. Crawford For For Management 1.3 Elect Director Paul A. Mascarenas For For Management 1.4 Elect Director Daryl A. Ostrander For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 05, 2014 Meeting Type: Annual Record Date: SEP 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Adopt Specific Performance Standards Against For Shareholder 7 Adopt Proxy Access Right Against For Shareholder PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 22, 2014 Meeting Type: Annual Record Date: AUG 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Kevin A. Lobo For For Management 1.6 Elect Director Klaus-Peter Muller For For Management 1.7 Elect Director Candy M. Obourn For For Management 1.8 Elect Director Joseph M. Scaminace For For Management 1.9 Elect Director Wolfgang R. Schmitt For For Management 1.10 Elect Director Ake Svensson For For Management 1.11 Elect Director James L. Wainscott For For Management 1.12 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Require a Majority Vote for the Against Against Shareholder Election of Directors PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: MAR 06, 2015 Meeting Type: Special Record Date: JAN 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For Against Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Shantanu Narayen For For Management 1.7 Elect Director Suzanne Nora Johnson For For Management 1.8 Elect Director Ian C. Read For For Management 1.9 Elect Director Stephen W. Sanger For For Management 1.10 Elect Director James C. Smith For For Management 1.11 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Review and Assess Membership of Against Against Shareholder Lobbying Organizations PILGRIM'S PRIDE CORPORATION Ticker: PPC Security ID: 72147K108 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gilberto Tomazoni For Withhold Management 1.2 Elect Director Joesley Mendonca Batista For Withhold Management 1.3 Elect Director Wesley Mendonca Batista For Withhold Management 1.4 Elect Director William W. Lovette For Withhold Management 1.5 Elect Director Andre Nogueira de Souza For Withhold Management 1.6 Elect Director Wallim Cruz De For For Management Vasconcellos Junior 2.1 Elect Director David E. Bell For For Management 2.2 Elect Director Michael L. Cooper For For Management 2.3 Elect Director Charles Macaluso For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management PINNACLE FOODS INC. Ticker: PF Security ID: 72348P104 Meeting Date: JUN 11, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ann Fandozzi For For Management 1.2 Elect Director Jason Giordano For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 11, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Anne M. Busquet For For Management 1c Elect Director Roger Fradin For For Management 1d Elect Director Anne Sutherland Fuchs For For Management 1e Elect Director S. Douglas Hutcheson For For Management 1f Elect Director Marc B. Lautenbach For For Management 1g Elect Director Eduardo R. Menasce For For Management 1h Elect Director Michael I. Roth For For Management 1i Elect Director David L. Shedlarz For For Management 1j Elect Director David B. Snow, Jr. For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POLYCOM, INC. Ticker: PLCM Security ID: 73172K104 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter A. Leav For For Management 1.2 Elect Director Betsy S. Atkins For For Management 1.3 Elect Director Martha H. Bejar For For Management 1.4 Elect Director Robert J. Frankenberg For For Management 1.5 Elect Director John A. Kelley, Jr. For For Management 1.6 Elect Director D. Scott Mercer For For Management 1.7 Elect Director Kevin T. Parker For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PTC INC. Ticker: PTC Security ID: 69370C100 Meeting Date: MAR 04, 2015 Meeting Type: Annual Record Date: JAN 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas F. Bogan For For Management 1.2 Elect Director Janice D. Chaffin For For Management 1.3 Elect Director Donald K. Grierson For For Management 1.4 Elect Director James E. Heppelmann For For Management 1.5 Elect Director Paul A. Lacy For For Management 1.6 Elect Director Robert P. Schechter For For Management 1.7 Elect Director Renato Zambonini For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 09, 2015 Meeting Type: Annual Record Date: JAN 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Harish Manwani For For Management 1i Elect Director Steven M. Mollenkopf For For Management 1j Elect Director Duane A. Nelles For For Management 1k Elect Director Clark T. 'Sandy' Randt, For For Management Jr. 1l Elect Director Francisco Ros For For Management 1m Elect Director Jonathan J. Rubinstein For For Management 1n Elect Director Brent Scowcroft For For Management 1o Elect Director Marc I. Stern For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation RAYONIER INC. Ticker: RYN Security ID: 754907103 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard D. Kincaid For For Management 1.2 Elect Director John A. Blumberg For For Management 1.3 Elect Director Dod A. Fraser For For Management 1.4 Elect Director Scott R. Jones For For Management 1.5 Elect Director Bernard Lanigan, Jr. For For Management 1.6 Elect Director Blanche L. Lincoln For For Management 1.7 Elect Director V. Larkin Martin For For Management 1.8 Elect Director David L. Nunes For For Management 1.9 Elect Director Andrew G. Wiltshire For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 12, 2015 Meeting Type: Annual Record Date: APR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Baker For For Management 1.2 Elect Director Arthur F. Ryan For For Management 1.3 Elect Director George L. Sing For For Management 1.4 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Executive Incentive Bonus Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Proxy Access Against For Shareholder RITCHIE BROS. AUCTIONEERS INCORPORATED Ticker: RBA Security ID: 767744105 Meeting Date: MAY 04, 2015 Meeting Type: Annual/Special Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Beverley Anne Briscoe For For Management 1.2 Elect Director Robert George Elton For For Management 1.3 Elect Director Erik Olsson For For Management 1.4 Elect Director Eric Patel For For Management 1.5 Elect Director Edward Baltazar Pitoniak For For Management 1.6 Elect Director Ravichandra K. Saligram For For Management 1.7 Elect Director Christopher Zimmerman For For Management 1.8 Elect Director Lisa Anne Pollina For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Amend By-Law No. 1 For Against Management 4 Advisory Vote on Executive For For Management Compensation Approach ROCK-TENN COMPANY Ticker: RKT Security ID: 772739207 Meeting Date: JUN 24, 2015 Meeting Type: Special Record Date: MAY 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For For Management ROCKWELL AUTOMATION, INC. Ticker: ROK Security ID: 773903109 Meeting Date: FEB 03, 2015 Meeting Type: Annual Record Date: DEC 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Director Betty C. Alewine For For Management A2 Elect Director J. Phillip Holloman For For Management A3 Elect Director Verne G. Istock For For Management A4 Elect Director Lawrence D. Kingsley For For Management A5 Elect Director Lisa A. Payne For For Management B Ratify Auditors For For Management C Advisory Vote to Ratify Named For For Management Executive Officers' Compensation
